767 F.2d 748
AUTOMATED MEDICAL LABORATORIES, INC., Plaintiff-Appellant,v.HILLSBOROUGH COUNTY, FLORIDA and Hillsborough County HealthDepartment, Defendants-Appellees.
No. 83-3014.
United States Court of Appeals,Eleventh Circuit.
July 18, 1985.

Larry A. Stumpf, Miami, Fla., for plaintiff-appellant.
Richard Landfield, Washington, D.C., for amicus curiae Blood Resources Assoc. and Fla. Assoc. of Plasmapheresis Establishments.
Deolores D. Menendez, Emeline C. Acton, Tampa, Fla., for defendants-appellees.
On Remand From the Supreme Court, William J. Castagna, Judge.
Before FAY and HENDERSON, Circuit Judges, and TUTTLE, Senior Circuit Judge.
PER CURIAM:


1
The judgment previously entered by this Court, 722 F.2d 1526 (11th Cir.1984), having been reversed by the Supreme Court, --- U.S. ----, 105 S.Ct. 2371, 85 L.Ed.2d 714 (1985), and the case having been "remanded for further proceedings consistent with" the opinion of the Court, it is now ordered that the appellant here, Automated Medical Laboratories, Inc., may file a brief, if it is so advised, within 20 days from the receipt by it of this Order, addressing any claim it may wish to pursue at this time.  It is also ordered that the appellees here, Hillsborough County, et al., may file a responsive brief within 20 days from the service on it of any brief by Automated Medical Laboratories, Inc.